DETAILED ACTION
1.	This office action is in response to the amendment filed on 05/03/2022. 
2.	Claims 1-14 are currently pending and have been considered below.

Response to Arguments
3.          Applicant's arguments filed on 05/03/2022 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
a)	In regard to 101 rejection, the Applicant has provided arguments, “ claims 1-14 were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. While Applicants respectfully disagree, Applicants have amended independent claim 1 in an effort to advance meaningful prosecution. For example, independent claim 1 has been amended to clarify that the various acts of the method are computer-implemented acts performed by at least one processor of a sensor monitoring device of the technical system. Applicants submit, in view of these amendments and clarifications, that independent claim 1 does not cover mental processes and/or mathematical concepts as argued by the Office.” (pages 8-9).

In response to argument:
 
a)	In Response, the Examiner respectfully disagrees. Foremost, the decision of the Supreme Court in regard to Alice vs CLS Bank is succinctly discussed as follows. In their decision, Supreme Court has stated that the mere recitation of a generic computer cannot transform a patent-ineligible abstract ideas (such as algorithms) into a patent eligible invention. Because the algorithm was an abstract idea, the claim had to supply a “new and useful" application of the idea in order to be patent eligible (Alice, Page 12). Furthermore, the additional limitations had to be significantly more than a patent upon the ineligible concept itself (Alice, page 7, 15). 
 	Regarding independent Claim 1, we recognize that the limitations “computing…run-lengths for the at least one sensor dataset, wherein each of the run-lengths is a length of consecutive repetitions of a sensor value in the at least one sensor dataset; clustering…the run-lengths into two clusters based on a run frequency such that a first portion of the run-lengths are clustered into a first cluster and a second portion of the run-lengths are clustered into a second cluster, wherein the run frequency is a number of times the run-lengths are repeated in the at least one sensor dataset; identifying…a cluster from the two clusters with a lower run frequency; and detecting…the at least one frozen period in the at least one sensor dataset based on the identified cluster”, as abstract ideas. The abstract idea of claim 1 can be characterized as processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts.
Beyond the abstract idea, we next look at additional elements that can be    considered to integrate the abstract idea into a practical application. In particular, the claim limitation “receiving, by at least one processor of a sensor monitoring device of the technical system, the at least one sensor dataset in time series” is additional element. However, the limitation “receiving, by at least one processor of a sensor monitoring device of the technical system, the at least one sensor dataset in time series”, is recited at a high level of generality, and considered to be insignificant data gathering steps using generic computer components. As shown in the prior art, Wenzel et al. US 2013/0086010 (hereinafter, Wenzel) ([0031]-[0032], [0040], Fig. 1), and Gaumnitz et al. US 2016/0321323  (hereinafter, Gaumnitz) ([0019], [0036], [0096]-[0097]), both show that receiving, by at least one processor of a sensor monitoring device of the technical system, the at least one sensor dataset in time series is nothing more than data collection activity for gathering parameters using a well-known conventional processor of a sensor monitoring device and activity previously known in the industry in order to execute an abstract idea, which does not further limit and integrate the abstract idea in practical application, and as such, do not amount to significantly more than the abstract idea itself.
Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The additional element is recited at a high level of generality, and there is no specific sensor monitoring device of the technical system being recited. In addition, the claim does not also recite any specific steps that would integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the combination of this additional element, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. The claim is not patent eligible. Therefore, the 101 rejection is maintained.

4.	The objection to Figs. 4-6, 7A, and 7B  has been withdrawn in view of the amendment.

5.	The objection to claims 1-14 has been withdrawn in view of the amendment.



Claim Rejections - 35 USC § 101 
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. 	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A computer-implemented method of detecting at least one frozen period in at least one sensor dataset associated with at least one sensor in a technical system, the method comprising: 
 	receiving, by at least one processor of a sensor monitoring device of the technical system, the at least one sensor dataset in time series; 
 	computing, by at least one processor, run-lengths for the at least one sensor dataset, wherein each of the run-lengths is a length of consecutive repetitions of a sensor value in the at least one sensor dataset;
 	 clustering, by at least one processor, the run-lengths into two clusters based on a run frequency such that a first portion of the run-lengths are clustered into a first cluster and a second portion of the run-lengths are clustered into a second cluster, wherein the run frequency is a number of times the run-lengths are repeated in the at least one sensor dataset; 
 	identifying, by at least one processor, a cluster from the two clusters with a lower run frequency; and 
 	detecting, by at least one processor, the at least one frozen period in the at least one sensor dataset based on the identified cluster.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “computing…run-lengths for the at least one sensor dataset, wherein each of the run-lengths is a length of consecutive repetitions of a sensor value in the at least one sensor dataset; clustering…the run-lengths into two clusters based on a run frequency such that a first portion of the run-lengths are clustered into a first cluster and a second portion of the run-lengths are clustered into a second cluster, wherein the run frequency is a number of times the run-lengths are repeated in the at least one sensor dataset; identifying…a cluster from the two clusters with a lower run frequency; and detecting…the at least one frozen period in the at least one sensor dataset based on the identified cluster” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional element in the claim is only “receiving, by at least one processor of a sensor monitoring device of the technical system, the at least one sensor dataset in time series”, which is recited at a high level of generality, and is considered to be insignificant data gathering steps using generic computer components necessary to implement the abstract idea.
Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving, by at least one processor of a sensor monitoring device of the technical system, the at least one sensor dataset in time series is well-understood, routine, and conventional activities previously known to the pertinent industry. As shown in the prior art, Wenzel ([0031]-[0032], [0040], Fig. 1), and Gaumnitz ([0019], [0036], [0096]-[0097]), both show that receiving, by at least one processor of a sensor monitoring device of the technical system, the at least one sensor dataset in time series is nothing more than data collection activity for gathering parameters using a well-known conventional processor of a sensor monitoring device and activity previously known in the industry in order to execute an abstract idea, which does not further limit and integrate the abstract idea in practical application, and as such, do not amount to significantly more than the abstract idea itself. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2-6, 9-11 and 13, add further details of the identified abstract idea. The claims are not patent eligible.
Dependent claim 7, adds the additional element of “displaying, on a display unit, the at least one frozen period in at least one sensor dataset associated with at least one sensor in the technical system”, is recited at a high level of generality also be considered extra-solution activity because “displaying, on a display unit, the at least one frozen period” may amount to no more than displaying a message concerning frozen period of the sensor, which is simply extra-solution output of results using a computer (i.e., a generic computer structures performing a generic computer function of outputting information) such that it amounts no more than mere instructions to apply the exception using a generic computer components.  
 Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	Independent claim 8, the limitations “compute run-lengths for the at least one sensor dataset, wherein each of the run-lengths is length of consecutive repetitions of a sensor value in the at least one sensor dataset; cluster the run-lengths into two clusters based on a run frequency such that a first portion of the run-lengths are clustered into a first cluster and a second portion of the run-lengths are clustered into a second cluster, wherein the run frequency is a number of times the run-lengths are repeated in the at least one sensor dataset, wherein the run frequency is a number of times the run-lengths are repeated in the at least one sensor dataset, identify a cluster with lower run frequency from the two clusters; and detect the at least one frozen period in the at least one sensor dataset based on the identified cluster” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements in the claim are only “a receiver configured to receive the at least one sensor dataset in time series; at least one processor; and a memory communicatively coupled to the at least one processor.”  The claim limitation “a receiver configured to receive the at least one sensor dataset in time series”, is recited at a high level of generality, and is considered to be insignificant data gathering steps necessary to implement the abstract idea.
 The claim limitations “at least one processor; and a memory communicatively coupled to the at least one processor”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of processing information) such that they amount no more than mere instructions to apply the exception using generic computer components.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a receiver configured to receive the at least one sensor dataset in time series; at least one processor; and a memory communicatively coupled to the at least one processor are well-understood, routine, and conventional activities previously known to the pertinent industry. As shown in the prior art, Wenzel ([0031]-[0032], [0040], Fig. 1), and Gaumnitz ([0019], [0036], [0096]-[0097]), both show that a receiver configured to receive the at least one sensor dataset in time series; at least one processor; and a memory communicatively coupled to the at least one processor are nothing more than data collection activity for gathering parameters using a well-known conventional processor and activity previously known in the industry in order to execute an abstract idea, which do not further limit and integrate the abstract idea in practical application, and as such, do not amount to significantly more than the abstract idea itself. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
 	The claim is not patent eligible.
 	Independent claim 12, the limitations “compute run-lengths for the at least one sensor dataset, wherein each of the run-lengths is length of consecutive repetitions of a sensor value in the at least one sensor dataset; cluster the run-lengths into two clusters based on a run frequency such that a first portion of the run-lengths are clustered into a first cluster and a second portion of the run-lengths are clustered into a second cluster, wherein the run frequency is a number of times the run-lengths are repeated in the at least one sensor dataset, wherein the run frequency is a number of times the run-lengths are repeated in the at least one sensor dataset, identify a cluster with lower run frequency from the two clusters; and detect the at least one frozen period in the at least one sensor dataset based on the identified cluster” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concepts. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “a server; a network interface communicatively coupled to the server; and at least one technical system communicatively coupled to the server via the network interface, wherein the server comprises a sensor monitoring device having: a receiver configured to receive the at least one sensor dataset in time series; at least one processor; and a memory communicatively coupled to the at least one processor.”  The claim limitations “a server; a network interface communicatively coupled to the server; and at least one technical system communicatively coupled to the server via the network interface, wherein the server comprises a sensor monitoring device having…at least one processor; and a memory communicatively coupled to the at least one processor”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using generic computer components.
The claim limitation “a receiver configured to receive the at least one sensor dataset in time series”, is recited at a high level of generality, and is considered to be insignificant data gathering steps using generic computer components necessary to implement the abstract idea.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server; a network interface communicatively coupled to the server; and at least one technical system communicatively coupled to the server via the network interface, wherein the server comprises a sensor monitoring device having: a receiver configured to receive the at least one sensor dataset in time series; at least one processor; and a memory communicatively coupled to the at least one processor are well-understood, routine, and conventional activities previously known to the pertinent industry. As shown in the prior art, Wenzel ([0031]-[0032], [0040], Fig. 1), and Gaumnitz ([0019], [0036], [0096]-[0097], [0099]), both show that a server; a network interface communicatively coupled to the server; and at least one technical system communicatively coupled to the server via the network interface, wherein the server comprises a sensor monitoring device having: a receiver configured to receive the at least one sensor dataset in time series; at least one processor; and a memory communicatively coupled to the at least one processor are generic computer structures performing a generic computer function of processing information) such that they amount no more than mere instructions to apply the exception using generic computer components, and activity previously known in the industry in order to execute an abstract idea, which do not further limit and integrate the abstract idea in practical application, and as such, do not amount to significantly more than the abstract idea itself. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
 	The claim is not patent eligible.
Dependent claim 14, adds the additional element of “wherein the at least one sensor comprises one of a plurality of turbine engine sensors”, which is recited at a high level of generality, and is well-understood, routine, and conventional generic sensor previously known to the pertinent industry. The combination of element, when considered individually and as an ordered combination, does not amount to “significantly more” than the identified abstract idea. 
 	Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Examiner’s Notes 

8.	 Claims 1-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

9.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wenzel et al. (US 2013/0086010) discloses a stuck data detector determines if one or more data points are stuck at or near a particular value. For example, if a sensor is not operating correctly and is providing inaccurate data, the stuck data detector may determine that the data provided by the sensor are stuck and therefore is suspect data ([0028]-[0029], [0040], [0060], [0077]). Gaumnitz et al. (US 2016/0321323) discloses a database can receive a query from a remote computing system. The database can include (i) a linear run length encoded compressed column, based on an original column of time series data partitioned into runs containing consecutive values and generated by run length encoding, (ii) a run index comprising at least one run index value having a run index position, the at least one run index value identifying runs in the original column, and (iii) an offsets column identifying the run index positions corresponding to the runs that contain a desired value (Abstract, [0016], [0035]-[0036]). Jae et al. (KR 101594510B1) discloses an apparatus for judging remotely measured data using clustering. The apparatus for judging remotely measured data includes: a data receiving part for receiving the remotely measured data measured by a remote measurement device; a clustering part for clustering the received remotely measured data by each of a plurality of predetermined signals; and a judgment part for judging whether each clustered signal is normal on the basis of preset clustering information for each of the plurality of signals (Abstract, [0044]-[0058]). The prior art of record does not teach or make obvious the claim invention in claims 1,8, and 12 “clustering the run-lengths into one of two clusters based on a run frequency such that a first portion of the run-lengths are clustered into a first cluster and a second portion of the run-lengths are clustered into a second cluster, wherein the run frequency is a number of times the run-lengths are repeated in the at least one sensor dataset; identifying a cluster from the two clusters with a lower run frequency; and detecting the at least one frozen period in the at least one sensor dataset based on the identified cluster” in combination with the rest of the claim limitations as claimed and defined by the Applicant.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864